Citation Nr: 1451033	
Decision Date: 11/18/14    Archive Date: 11/26/14

DOCKET NO.  12-21 727	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for a heart condition, other than hypertension and an abdominal aortic aneurysm, secondary to Agent Orange exposure.

2.  Entitlement to service connection for gastroesophageal reflux disease (GERD).

3.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

4.  Entitlement to service connection for abdominal aortic aneurysm. 

5.  Entitlement to service connection for hypertension.

6.  Entitlement to an initial disability rating in excess of 30 percent for depression. 


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

A. Spector, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1961 to November 1965.

These matters come before the Board of Veterans' Appeals (Board) on appeal from June and December 2010 rating decisions from the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon, which denied the claims of service connection for hypertension, a heart condition, GERD, PTSD, and an abdominal aortic aneurysm, and granted service connection for depression and assigned a 30 percent disability rating.

The Board has reviewed the Veteran's electronic claims files (in both Virtual VA and the Veterans Benefits Management System).  Additional documents associated with the Veteran's electronic claims file have been reviewed and are either duplicative of evidence of record or do not pertain to the issues on appeal.

The issues of service connection for GERD, hypertension, and an abdominal aortic aneurysm, and an increased disability rating in excess of 30 percent for depression are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The evidence does not demonstrate that the Veteran is currently diagnosed with a heart condition, other than hypertension and an abdominal aortic aneurysm. 

2.  The evidence does not demonstrate that the Veteran is currently diagnosed with PTSD.  


CONCLUSIONS OF LAW

1.  The criteria for a grant of service connection for a heart condition have not been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2014).

2.  The criteria for a grant of service connection for PTSD have not been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

The VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and her representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court of Appeals for Veterans Claims held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded. 

Here, the duty to notify was satisfied by way of letters sent to the Veteran in March and July 2010 that fully addressed all notice elements and was sent prior to the initial AOJ decisions in these matters.  The letters informed the Veteran of what evidence was required to substantiate the claims and of the Veteran's and VA's respective duties for obtaining evidence.  The letters also provided notice regarding how disability ratings and effective dates are assigned if service connection is awarded.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Under the circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content.

VA must also make reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate the claim for the benefit sought unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  This duty includes assisting with the procurement of relevant records, including pertinent treatment records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The VA has also done everything reasonably possible to assist the Veteran with respect to his claims for benefits, such as obtaining service treatment records and VA and private medical records, and providing the Veteran with VA examinations April and September 2010.  Significantly, neither the Veteran nor his representative has identified any additional existing evidence that is necessary for a fair adjudication of the claims that has not yet been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

II. Service Connection

Legal Criteria

Service connection may be granted for a disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110, 1131.  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004) 

However, the absence of a documented disability while in service is not fatal to a claim for service connection.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  When a Veteran does not meet the regulatory requirements for a disability at separation, he can still establish service connection by submitting evidence that a current disability is causally related to service.  Hensley v. Brown, 5 Vet. App. 155, 159-60 (1993).  

In a claim for service connection, the requirement of a "current disability" is satisfied if a disorder is diagnosed at the time a claim is filed or at any time during the pendency of the appeal.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  

Additionally, service connection for PTSD requires medical evidence establishing a diagnosis of the condition in accordance with 38 C.F.R. § 4.125(a) (i.e., the diagnosis must comply with the Fourth Edition of the Diagnostic and Statistical Manual of Mental Disorders, 1994 (DSM-IV)).  See 38 C.F.R. §§ 3.304(f), 4.125.

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded to the Veteran.

Analysis

The Veteran contends that he is entitled to service connection for PTSD and a heart condition.  Specifically, he contends that he has PTSD as a result of witnessing an in-service plane crash at the Air Force base where he was stationed.  Additionally, the Veteran contends that he has a heart condition that is the result of Agent Orange exposure in-service, to include ischemic heart disease and coronary artery disease. 

VA and private treatment records do not show diagnoses of or treatment for a heart condition (ischemic heart disease or coronary artery disease) or PTSD.  VA and private treatment records only note diagnoses of hypertension and an abdominal aortic aneurysm, which were separately appealed and remanded below.  Additionally, an August 2010 VA treatment record shows that the Veteran had a positive PTSD screening.  At that time, a staff physician reviewed the results of the PTSD screen.  He noted that he personally evaluated the Veteran, including inquiry about feelings of hopelessness, suicidal thoughts, suicide plan if thoughts were present, and prior suicide attempts.  The physician concluded that based on the evaluation, he found no mental health conditions requiring further intervention.  Additionally, a subsequent April 2012 PTSD screening of the Veteran was negative.

The Veteran was afforded a heart VA examination in April 2010.  The examiner only discussed the Veteran's diagnoses of hypertension and an aortic aneurysm.  Additionally, upon examination, the examiner noted that the Veteran did not have any evidence of heart failure.

In addition, the Veteran was afforded an initial PTSD examination in September 2010.  The Veteran related his PTSD to witnessing an aircraft crash in 1964 at Eglin Air Force Base.  As the records showed that the Veteran was stationed at that base, his stressor was conceded.  When asked about the traumatic event, the Veteran described watching a plane crash and knowing that all the passengers were killed.  He denied that he had any nightmares, flashbacks, or intrusive thoughts of the experience then or now.  He denied that there was ever a time during the Air Force that he believed that his life was in danger.  After interviewing the Veteran, the examiner stated that he did not meet the DSM-IV criteria for PTSD.  However, the examiner noted that he did meet the criteria for depression not otherwise specified (NOD).  He reported that his symptoms of depression began when he was in the military.  He indicated that he began to drink heavily as a way to escape.  The examiner concluded that in evaluating the Veteran for PTSD, it was clear that he did not have the symptoms of PTSD.  Rather, he had depression, which began while he was in the service and it was at least as likely as not that it began due to the stresses he experienced in the military.  

Based on the foregoing, the Board finds that the preponderance of the evidence weighs against the claims of service connection for a heart condition and PTSD.  

As shown above, there is no evidence of record showing a current diagnosis or treatment for a heart condition, to include ischemic heart disease or coronary artery disease, or PTSD.  The April 2010 VA examiner specifically did not indicate that the Veteran had a heart condition, and stated that there was no evidence of heart failure.   Additionally, the September 2010 VA examiner did not meet the DSM-IV criteria for PTSD.  While the VA examiner diagnosed the Veteran with depression and related it to his time in-service, the Veteran has already been granted service connection for that condition.

Service connection may only be granted for a current disability; when a claimed condition is not shown, there may be no grant of service connection.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); Rabideau v. Derwinski, 2 Vet. App. 141 (1992) (Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability).  "In the absence of proof of a present disability there can be no valid claim."  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

Under these circumstances, for the Board to conclude that the Veteran has a heart condition or PTSD that had their origin during service would be speculation, and the law provides that service connection may not be granted on a resort to speculation or remote possibility.  38 C.F.R. § 3.102; Obert v. Brown, 5 Vet. App. 30, 33 (1993).  Simply put, in the absence of a present disability that is related to service, a grant of service connection is clearly not supportable.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

The Veteran was advised of the need to submit medical evidence demonstrating a current disorder and a nexus between a current disorder and service by way of letters from the RO to him, but he has failed to do so.  A claimant has a responsibility to present and support a claim for benefits under laws administered by the VA, 38 U.S.C.A. § 5107(a), and the Veteran was clearly advised in the letters of the need to submit medical evidence of a current disorder and a relationship between a current disorder and an injury, disease or event in service.  

The Board has carefully considered the Veteran's assertions that he has a heart condition (to include ischemic heart disease and coronary artery disease) and PTSD that are related to his active service.  However, as a layperson, he is not competent to give a medical opinion on diagnosis, causation, or aggravation of a medical condition.  See Bostain v. West, 11 Vet. App. 124 (1998); Routen v. West, 142 F.3d. 1434 (Fed. Cir. 1998).  The Board acknowledges that the Veteran is competent to give evidence about the symptoms that he has experienced.  Layno v. Brown, 6 Vet. App. 465 (1994).  Competency must be distinguished, however, from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67 (1997). 

Accordingly, service connection for a heart condition, to include ischemic heart disease or coronary artery disease, and PTSD are not established in the absence of competent evidence of a current disorder and a relationship between the current disorder and service.  Based on the evidence and analysis above, the Board concludes the criteria for service connection are not met.  Because the evidence preponderates against the claims the benefit-of-the-doubt rule does not apply.  Gilbert, 1 Vet. App. 49, 54.


ORDER

Service connection for a heart condition is denied.

Service connection for PTSD is denied.


REMAND

A review of the record discloses further development is necessary prior to the adjudication of the Veteran's claims of service connection for an abdominal aortic aneurysm, GERD, and hypertension, and an increased disability rating in excess of 30 percent for depression.

A. Depression

The Veteran contends that his depression is worse than the 30 percent disability rating assigned.  The Veteran was last given a psychiatric VA examination in September 2010 in order to establish the severity of his service-connected depression.  In the December 2010 Notice of Disagreement (NOD), the Veteran reported that he had problems with memory and forgetting to complete tasks.  He also stated that he liked to isolate himself and didn't like anyone around, and had difficulty in establishing social relationships.  He also had problems with motivation and mood.

In this particular case, the September 2010 VA examination is too remote in time to address the current severity of the Veteran's service-connected depression.  See also Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (holding that a Veteran was entitled to a new examination after a two year period between the last VA examination and the Veteran's contention that his disability had increased in severity) and Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (an examination too remote for rating purposes cannot be considered "contemporaneous").  Therefore, the Board must remand this matter to afford the Veteran an opportunity to undergo a VA examination to assess the current nature, extent and severity of his depression.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43,186 (1995).

B. Abdominal Aortic Aneurysm

The Veteran contends that his abdominal aortic aneurysm is a result of his service-connected asthma and adrenalin shots given for his asthma condition.

The Veteran was afforded a VA examination in September 2010.  After examining the Veteran, the VA examiner diagnosed him with an abdominal aortic aneurysm.  The examiner concluded that the Veteran's abdominal aortic aneurysm was less likely than not caused by or a result of service-connected asthma.  The examiner stated that according to UpToDate's "Epidemiology, clinical features, and diagnosis of abdominal aortic aneurysm" the major risk factors for abdominal aortic aneurysms include age, smoking, sex and race, atherosclerosis, hypertension, and family history.  Therefore, the examiner stated that it was less likely than not that the Veteran's service connected asthma was the cause of his abdominal aortic aneurysm.

However, the examiner failed to state whether the Veteran's abdominal aortic aneurysm was aggravated by his service-connected asthma.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (stating that once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).  Additionally, the Veteran submitted articles discussing abdominal aortic aneurysms and asthma, and adrenalin shots, which were not considered and discussed by the examiner.

Without further clarification, the Board is without medical expertise to determine the onset and/or etiology of the Veteran's abdominal aortic aneurysm and whether it is caused and/or aggravated by a service-connected disability. Godfrey v. Brown, 7 Vet. App. 398 (1995); Traut v. Brown, 6 Vet. App. 495 (1994); Colvin v. Derwinski, 1 Vet. App. 171 (1991).  Therefore, a VA medical opinion should be obtained.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  
  
C. GERD

The Veteran contends that his GERD is caused by his service-connected depression and his psychiatric symptoms.

Private treatment records show a diagnosis of and ongoing treatment for GERD. VA has a duty to assist claimants to obtain evidence needed to substantiate a claim.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.326(a) (2014).  VA's duty to assist includes providing a medical examination when it is necessary to make a decision on a claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159.  The VA has neither afforded the Veteran an examination nor solicited a medical opinion as to the onset and/or etiology of the Veteran's GERD.  A VA examination to determine whether the Veteran's GERD was caused and/or aggravated by his service-connected depression is therefore necessary to make a determination in this case.  See 38 U.S.C.A. § 5103A (d); McLendon at 79.

D. Hypertension

Additionally, a review of the record reflects that the Veteran filed a timely December 2010 NOD with respect to the RO's June 2010 rating decision, which denied service connection for hypertension.  However, no subsequent action was taken to the Veteran's initial December 2010 NOD of the RO's June 2010 rating decision, such as supplying the Veteran with a Statement of the Case (SOC), in reference to his claim of entitlement service connection for hypertension.  Where a notice of disagreement has been timely filed with regard to an issue, and a SOC has not been issued, the appropriate Board action is to remand the issue for issuance of a statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).  Therefore, the Board finds that a remand is necessary for the issuance of a statement of the case for the issue of entitlement to service connection for hypertension.

Lastly, a remand is also necessary to obtain any outstanding VA treatment records.  The record shows that the Veteran received treatment at the VA through April 2012.  It is unclear if the Veteran continued to receive VA treatment for his claimed conditions after that time.  Because it appears that there may be outstanding VA records that may contain information pertinent to his claims, those records are relevant and should be obtained.  38 C.F.R. § 3.159(c)(2) (2014); Bell v. Derwinski, 2 Vet. App. 611 (1992).  The Veteran should also be afforded the opportunity to submit any outstanding private treatment records related to his claims.  

Accordingly, the case is REMANDED for the following action:

1) The AOJ should obtain all outstanding VA treatment records dated from April 2012 to the present.  Any attempts to obtain these records and responses received thereafter should be associated with the Veteran's claims file.  The Veteran should also be afforded the opportunity to submit any outstanding private treatment records related to his claims.  

2) The AOJ should issue the Veteran a SOC pertaining to the issue of entitlement to service connection for hypertension.

3) After obtaining any available treatment records, the Veteran should be scheduled for a new VA examination to determine the current level of severity of his service-connected depression.  The claims file and a copy of this remand must be made available to and reviewed by the examiner in conjunction with the examination.  The examiner should note in the examination report that the claims folder and the remand have been reviewed.  All necessary testing should be provided.

The examiner should discuss the current severity of the Veteran's depression, with particularity to the criteria for the diagnostic code (DC 9434). 

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

4) Additionally, obtain a VA medical opinion with an appropriate specialist to determine whether the Veteran's abdominal aortic aneurysm is related to his service-connected bronchial asthma.  The claims file and a copy of this remand must be made available to and reviewed by the physician.

The physician should provide an opinion as to whether it is at least as likely as not that the Veteran's abdominal aortic aneurysm was caused by his service-connected bronchial asthma.  

Additionally, the physician should state whether it is at least as likely as not that the Veteran's diagnosed abdominal aortic aneurysm was aggravated (permanently worsened) by his service-connected bronchial asthma.

Please specifically address whether there was any increase in severity of the abdominal aortic aneurysm that was proximately due to or the result of the Veteran's service-connected bronchial asthma, and not due to the natural progress of the Veteran's diagnosed abdominal aortic aneurysm. 

Specifically, the physician should review and discuss the articles submitted by the Veteran discussing abdominal aortic aneurysms and asthma, and adrenalin shots located in the claims file.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

5) Further, schedule the Veteran for a VA examination to determine whether his currently diagnosed GERD is related to his service-connected depression.  The claims file and a copy of this remand must be made available to and reviewed by the examiner in conjunction with the examination.  All necessary studies should be performed, and all findings should be reported in detail. 

The examiner should provide an opinion as to whether it is at least as likely as not that the Veteran's GERD was caused by his service-connected depression.  

Additionally, the examiner should state whether it is at least as likely as not that the Veteran's diagnosed GERD was aggravated (permanently worsened) by his service-depression.

Please specifically address whether there was any increase in severity of the GERD that was proximately due to or the result of the Veteran's service-connected depression, and not due to the natural progress of the Veteran's diagnosed GERD. 

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

6) Thereafter, the AOJ must review the claims file to ensure that the foregoing requested development has been completed.  In particular, review the requested medical opinions to ensure that they are responsive to and in compliance with the directives of this remand and if not, implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).

7) Following the completion of the foregoing, and after undertaking any other development it deems necessary, the AOJ should readjudicate the Veteran's claims.  The AOJ should then provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate period of time for response.  Thereafter, the claims folder should be returned to the Board for further appellate review, if otherwise in order.




The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).




______________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


